           Case 3:19-cr-00333-MO      Document 122        Filed 06/17/20    Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




 UNITED STATES OF AMERICA,

           v.

 LORENZO LARON JONES,                                             Case No. 3:19-cr-00333-MO-4

                                                                       OPINION AND ORDER
                Defendant.



MOSMAN, J.,

       This matter comes before me by way of the Government’s Motion for Joinder [ECF 105].

Defendant opposes the motion for the reasons addressed below. Upon review, I agree that joinder

is proper in this case and GRANT the motion.

                                 FACTUAL BACKGROUND

       Defendant in this case has been indicted on the following charges: (1) Racketeering

Conspiracy (“RICO”), alleging a date range of starting no later than June 22, 1989, to the date of

the third superseding indictment, January 20, 2020; (2) Murder in Aid of Racketeering; (3) Using

and Carrying a Firearm During a Crime of Violence; (4) Causing Death Through Use of a

Firearm;

(5) Murder in Aid of Racketeering; (6) Using and Carrying a Firearm During a Crime of

Violence; and (7) Causing Death Through Use of a Firearm. Gov’t. Mot. [105] at 4 (citing Third

Superseding Indict [ECF 74]).




1 – OPINION AND ORDER
         Case 3:19-cr-00333-MO         Document 122        Filed 06/17/20     Page 2 of 6




        In a separate case, No. 3:18-cr-00434-MO (“Firearms Case”), Defendant was previously

indicted on three counts of Felon in Possession of a Firearm. Indictment, Firearms Case [ECF 2].

Those charges stem from Defendant’s alleged possession of three guns: a Smith & Wesson 9 mm

found in Defendant’s car, and a Glock .40 caliber handgun and a Kel-Tec 9 mm, both found in

the home of Defendant’s girlfriend. Gov’t. Mot. [105] at 3-4. Police seized the Smith & Wesson

during Defendant’s arrest for the murder that constitutes Overt Act No. 37 in the RICO

indictment in this case, and the Glock and the Kel-Tec are both linked to Overt Act No. 38, as

described in the indictment. Gov’t. Mot. [105] at 5. The guns are factually linked to other overt

acts as well. Id. at 4-5.

        The Government filed the motion at issue here, as well as a Motion for Joinder in the

Firearms Case, [ECF 35], in order to combine the cases and resolve them simultaneously.

                                          DISCUSSION

        Joinder of charges is governed by Federal Rules of Criminal Procedure 8 and 13. FRCP

13 governs the joinder of separate cases for trial. It provides: “The court may order that separate

cases be tried together as though brought in a single indictment or information if all offenses and

all defendants could have been joined in a single indictment or information.” FRCP 8(a) governs

whether offenses could be joined in a single indictment. It states:

        “The indictment or information may charge a defendant in separate counts with 2
        or more offenses if the offenses charged—whether felonies or misdemeanors or
        both—are of the same or similar character, or are based on the same act or
        transaction, or are connected with or constitute parts of a common scheme or plan.”

In other words, if the parameters of FRCP 8(a) are met, the cases may be tried together as if they

had been brought in one indictment from the outset.1



1
       The provisions of FRCP 8(b) must also be met, but I believe the joinder of offenses is the
most salient question in this case and focus the majority of this opinion on that question.

2 – OPINION AND ORDER
          Case 3:19-cr-00333-MO        Document 122       Filed 06/17/20        Page 3 of 6




         On these facts, the felon-in-possession charges overlap with the RICO (and related)

charges against Defendant in all three ways contemplated by FRCP 8(a). First, they are of the

same or similar character, in that the Firearms Case alleges possession of several firearms, and

the RICO charges allege murder with a firearm. In addition, one of those firearms was seized

during the arrest of Defendant for the alleged murder, and two were seized from the residence

that Jones visited several times during the time period surrounding the alleged homicide. Mot.

[105] at 7. Second, they are “based on the same act or transaction” and are connected with a

common scheme or plan, as shown by the fact that many of the overt acts allege the possession

of the guns alleged in the Firearms Case indictment. In other words, the two indictments together

allege that Defendant possessed the listed firearms during and in furtherance of the RICO

conspiracy and related alleged crimes. That connection is sufficient to support joinder of the two

cases.

         Defendant objects to joinder on three grounds. See generally Def.’s Resp. [ECF 108]. I

address each objection briefly below. Upon review, I do not believe that any of the concerns

raised is sufficient to defeat the Government’s argument in favor of joinder.

         I.     Prejudice to Defendant

         Defendant argues that joinder of the cases would cause him prejudice because inclusion

of the felon-in-possession charges requires that evidence of his past felony convictions be

admissible, and a jury could improperly consider the evidence of a prior conviction when

deliberating about the other felony charges, “i.e. convict the defendant because he is a ‘bad guy’

or convict because ‘he committed a crime before and probably did this one too.’” United States

v. Nguyen, 88 F.3d 812, 815 (9th Cir. 1996); Def.’s Resp. [108] at 8-9. Because of this, the Ninth




3 – OPINION AND ORDER
         Case 3:19-cr-00333-MO          Document 122       Filed 06/17/20      Page 4 of 6




Circuit—and most, if not all, circuit courts—is presumptively skeptical of joining felon-in-

possession charges to other felonies. Nguyen, 88 F.3d at 815.

       The presumption is not a rule, however, and the Ninth Circuit has identified two factors

to consider when determining if joinder is nevertheless appropriate: (1) the strength of the

evidence against the defendant, and (2) the nature and efficacy of the methods employed to guard

against prejudice. Id. at 816-17. Methods that may guard against prejudice include bifurcation,

severance, stipulation to past convictions, and (as in Nguyen), a limiting instruction to the jury.

Id. at 815-18. It is also the case that strong evidence of a conspiracy involving the prior bad acts

underlying the felon-in-possession charge may outweigh any prejudice created by joinder. Id. at

817 (citing United States v. Von Willie, 59 F.3d 922, 930 (9th Cir. 1995)).

       In this case, both Nguyen factors weigh in favor of joinder. First, strong evidence ties the

alleged firearms to the alleged RICO conspiracy, including the circumstances of their discovery.

Second, as the government notes, Defendant’s underlying felonies that provide the basis for the

felon-in-possession charges are also alleged as overt acts in the RICO indictment and are

therefore admissible at trial. Gov’t. Reply [ECF 109] at 2-4. Any prejudice from the admission of

the underlying charges is dispelled because the same evidence would have been admissible

anyway, not to prove that Defendant is a “bad guy” but to prove an ongoing series of acts taken

in furtherance of the alleged conspiracy. The risk that the jury will extrapolate from those facts

any conclusion about Defendant’s character is no higher with the addition of charges for felon in

possession.

       Finally, as a precautionary measure, I will issue a limiting instruction at trial which I’m

confident the jury can follow. The instruction will tell the jury that it may not consider

Defendant’s past felonies for any purpose other than as predicate felonies for the felon-in-




4 – OPINION AND ORDER
         Case 3:19-cr-00333-MO          Document 122        Filed 06/17/20     Page 5 of 6




possession charge and as overt acts in the conspiracy charge, to the extent they have been found

admissible for that purpose. This instruction will guard against any possible prejudice to

Defendant that could arise from joinder of his charges.

       II.     Prejudice to Co-Defendants

       Defendant also argues that joinder of the charges would result in prejudice to his co-

defendants in the RICO case, in contravention of FRCP 8(b). Def.’s Resp. [108] at 15. That rule

provides: “The indictment or information may charge 2 or more defendants if they are alleged to

have participated in the same act or transaction, or in the same series of acts or transactions,

constituting an offense or offenses. The defendants may be charged in one or more counts

together or separately. All defendants need not be charged in each count.” Defendant argues that

his co-defendants would be at a high risk of being found “guilty by association” if the charges

were joined.

       The rule itself states that not all defendants must be charged on every count. A jury is

capable of understanding an instruction that states that Defendant is the only person on trial who

has been charged with that crime, and the underlying felonies cannot be the basis of prejudice to

the co-defendants for the same reason described above—they are already charged as overt acts in

the RICO indictment. Finally, it is worth noting that the felon-in-possession charges pale in

comparison to the RICO and murder charges all four defendants will face at trial. It is highly

unlikely that the jury will focus on the possession charges or that those charges could

overshadow the RICO-related charges in such a way as to tip the balance. Defendant’s argument

on this point is fair but ultimately not persuasive.

//

//




5 – OPINION AND ORDER
         Case 3:19-cr-00333-MO          Document 122         Filed 06/17/20      Page 6 of 6




       III.    Defendant’s Speedy Trial Rights

       Finally, Defendant argues that the joinder of the RICO case and the Firearms Case would

have the effect of violating his Sixth Amendment right to a speedy trial and his rights under the

Speedy Trial Act. Def.’s Resp. [108] at 12. He argues that he has been in custody for 28 months

on the firearm charges and that he is entitled to timely resolution of his dispositive motions in

that case and is entitled to a timely trial. Id. Joinder, he argues, will require him to remain in

custody for many more months—maybe even years— while he awaits resolution of both the

firearm and the RICO charges. Id. at 13.

       Whether Defendant’s constitutional and statutory rights to a speedy trial have been

violated is a legitimate question in this case, but it is not a decisive factor as to whether the cases

should be joined. Rather, Defendant may bring a motion alleging violation of his rights under the

Sixth Amendment and the Speedy Trial Act. This is the risk the Government runs by pursuing

joinder of these cases. It does not, however, decide the question of joinder.

                                           CONCLUSION

       For the reasons described above, the Government’s Motion for Joinder [105] is

GRANTED. The Government’s Motion for Joinder [ECF 35] in the Firearms Case, No. 3:18-cr-

434-MO, is GRANTED as well. All other pending motions in the Firearms Case are DENIED as

moot, with leave to refile.

       IT IS SO ORDERED.

                   17
       DATED this _______ day of June, 2020.

                                                               ~~'(Y}~
                                                               ____________________________
                                                               MICHAEL W. MOSMAN
                                                               United States District Judge




6 – OPINION AND ORDER
